OPINION OF THE COURT
GANEY, Circuit Judge.
This is an appeal on behalf of the appellants from an order of dismissal with prejudice by the lower court on the application of the plaintiffs for a preliminary injunction.
The question posed for disposition by this court is whether or not the lower *1210court had jurisdiction of the matter by virtue of certain alleged state action on the part of certain officers of the State of New Jersey. The plaintiffs, one of whom was an employee of the Southwest Community Organization for Poverty Elimination, and the other, an attorney employed by the Camden Regional Legal Services, attempted to enter the premises of Cedarbrook Farms to consult with migrant workers engaged in seasonable employment in the gathering of crops and were forbidden to so do allegedly by the threats of a New Jersey State Trooper who advised them they would be arrested as trespassers if they entered and by an employee of Cedar-brook Farms who, likewise, forbade entry on the premises.
The paucity of the record and the incomplete findings of fact renders the determination of whether it was state action sufficient to acquire jurisdiction difficult and requires remand to the district court in order that essential findings of fact may be made so that a full and complete record obtains upon which proper disposition can be made as to whether jurisdiction obtains here, or the lack of it. Rule 52(a) of the Federal Rules of Civil Procedure.
The judgment of the lower court will be reversed and the matter remanded to it in accordance with this opinion.